DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered. 

Claim Status
Claims 1-58, 70, and 81 are canceled.
Claims 67 and 77 are withdrawn.
Claims 59-66, 68-69, 71-76, and 78-80 are under examination.

Priority
Applicant’s Arguments: The Examiner contends that all claims under consideration contain new matter and so receive only 06/18/2018 as U.S. effective filing date. Final Office Action at page 3.


Therefore, Applicants respectfully request that the Examiner acknowledge a foreign priority date of June 16, 2017, for all the claims as currently amended.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and are persuasive for all enabled claims below.  Therefore, claims 59-66, 69, 71-76, and 79-80 receive the U.S. effective filing date of 06/16/2017.  However, claims 68 and 78 are still rejected for lack of enablement for the reasons infra.  Therefore, they must receive the U.S. effective filing date of 06/18/2018.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection to claims 36, 68 and 78 is withdrawn in view of Applicant’s amendments.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s cancellation of the claim.  

The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-5, 25, 36, 39, and 54-57 under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014) and Godfrin (US2015/0086521, published 03/26/2015) as applied to claims 1, 25, 33-36, and 39-41 previously, and further in view of Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract 

The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014) and Godfrin (US2015/0086521, published 03/26/2015) as applied to claims 1, 25, 33-36, and 39-41 above, and further in view of Riether (J. Exp. Med, Vol. 214, No.2, Pg. 359-380, published online 12/28/2016) is withdrawn in view of Applicant’s cancellation of the claim.

The rejection of claims 15, 24, and 53 under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), Godfrin (US2015/0086521, published 03/26/2015, previously cited), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013, previously cited), Compton (US6500633, published 12/31/2002, previously cited), and Zeldis (US2010/0278779, published 11/04/2010, previously cited) is withdrawn in view of Applicant’s cancellation of the claims.

Double Patenting
The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9765148 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis 

The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8834882 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010) is withdrawn in view of Applicant’s cancellation of the claims. 

The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 18 of copending Application No. 16/249480 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010) is withdrawn in view of Applicant’s cancellation of the claims. 

The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-13, 15, 27 and 30 of copending Application No. 16/719220 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether 

The rejection of claims 1, 4-5, 15, 24-25, 36, 39, and 53-57 on the ground of nonstatutory double patenting as being unpatentable over claims 65-66 and 78-115 of copending Application No. 14/626038 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010) is withdrawn in view of Applicant’s cancellation of the claims. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 68 and 78 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating CD70-expressing AML comprising selecting a subject and administering an anti-CD70 antibody or antigen-binding fragment thereof with all CDRs, does not reasonably provide enablement for similar methods for treating just any AML and with just any antibody fragment or any antibody or fragment comprising mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 36, 68, and 78 are rejected under 35 U.S.C. § 112 (a) for allegedly not being enabled. Final Office Action at page 5. The Examiner contends that the specification does not reasonably provide enablement for methods for treating any AML with any antibody or antibody fragment comprising mutated CDRs. Applicants respectfully disagree. Claim 36 is canceled by current amendment, thus rendering this rejection moot with respect to claim 36.
Claims 68 and 78 depend from claims 59 and 71, respectively, wherein claims 59 and 71 specify that the AML is CD70-expressing AML. Applicants note that the Examiner appears to acknowledge that claims 59 and 71 are enabled, as these claims were not included in the subject rejection. In view thereof, Applicants submit that dependent claims thereon are also enabled and respectfully request that the Examiner reconsider and withdraw this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the claims rejected above since the claims read on use of antibodies with fewer than six CDRs.  
Claims 68 and 78 may depend on enabled claims.  However, the parent claims do not require specific CDRs as in the claims rejected above.  Thus, claims 59 and 71 can use an antibody with a functional Fd domain for example.  However, this is not possible with the instant antibody fragments in the claims rejected above as such a fragment requires six CDRs to function.  Yet, the claims rejected above do not recite that the fragment must comprise the six CDRs recited, only that the monoclonal antibody comprise all six CDRs.  As previously stated, the specification teaches that an antigen binding fragment of an antibody includes a single VH region or VL region, for example .

Claim Rejections - 35 USC § 103
Claims 59-63 and 68-69 remain rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), in view of Godfrin (US2015/0086521, published 03/26/2015, previously cited).
Applicant’s Arguments: Claims 59-63, 68, and 69 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Silence (supra) in view of Godfrin (supra). Final Office Action at page 28.
Applicants respectfully disagree. The Examiner acknowledges that Silence does not teach selecting a subject who is either (1) 60 years old or older or (2) not eligible for standard intensive chemotherapy. Final Office Action at page 32. Godfrin is cited by the Examiner for the proposition that it teaches the median age at presentation for patients with AML is around 65 years. Ibid. Neither Silence nor Godfrin, nor the combined teaching of Silence and Godfrin, teaches or suggests the claimed method for reducing the percentage of blasts in the bone marrow or peripheral blood of a subject suffering from acute myeloid leukemia, wherein the subject is 60 years old or older or not eligible for standard intensive chemotherapy. Moreover, contrary to the Examiner’s position, the limitation “reducing the percentage of blasts in the bone marrow or peripheral blood of the 
Even if the Examiner had made a prima facie case for obviousness, which Applicants do not concede, the claims nonetheless are non-obvious in view of unexpected results disclosed in the specification and further supported by the declaration under 37 CFR 1.132 by Piotr Zabrocki, Ph.D., filed herewith.
In his declaration, Dr. Zabrocki points out that 70% of AML patients are at least 60 years old at diagnosis, with a median age at diagnosis of 68 years. While about two thirds of adult AML patients less than 60 years old achieve complete remission after chemotherapy, this is different from patients who are older than 60 and cannot be treated with standard intensive chemotherapy. The response rate for these older patients is only about 25% on azacitidine (AZA) alone (complete remission rate of ~20%). That is, effective treatment options for this large subset of patients with AML are extremely limited.
Dr. Zabrocki further points out that it is surprising and unexpected that in a Phase I/II clinical trial in elderly subjects (median age of 75 years) with previously untreated AML, the combination of an anti-CD70 antibody (ARGX-110) and standard doses of a hypomethylating agent (AZA) resulted in a greater than 90% response rate, a result that stands in stark contrast to the response rate of approximately 25% seen with the hypomethylating agent alone (see Example 3 of the specification). Indeed, complete remission was observed in 6 of 11 patients, and combination treatment allowed one 75-year-old AML patient to progress to a bone marrow transplant. That is, results from this clinical trial demonstrate a dramatic and unexpectedly favorable outcome for a very large 
In his declaration, Dr. Zabrocki goes on to describe how data presented in Exhibit 2 (bone marrow) and Exhibit 3 (peripheral blood) demonstrate a significant reduction in the percentage blasts in both the bone marrow and peripheral blood of responders, consistent with what is disclosed in specification Figure 6 (bone marrow) and Figure 7 (peripheral blood), respectively. Notably, the specification also discloses that anti-CD70 antibody therapy reduces blast percentages without any associated increase in toxicity experienced by the patient (see page 2, lines 23-30 of the specification).
Therefore, in view these unexpected results, Applicants respectfully request that the Examiner withdraw this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Reduction of the percentage of blasts will necessarily occur in the obvious method since all active steps of said method are met by the combined teachings of the art.  This was previously stated.  Therefore, Applicant’s arguments that the intended results recited in the claims render the claims non-obvious is not found persuasive.  It is clear that the examiner has in fact made a prima facie case of obviousness.  Furthermore, such reduction can be considered a latent property in the prior art cited as it will occur in the method of Silence.  As previously stated, such a latent property does not render the claims non-obvious.  Thus, Applicant’s arguments are not persuasive. 

Applicant then argues that the high response rate with the antibody and azacitidine is surprising.  First, this is not commensurate in scope with the claims rejected above since they do not require azacitidine administration.  See claim 59 for example.  Thus, this argument does not obviate the rejection.  Furthermore, as previously discussed, there is no monotherapy control for both the antibody and azacitidine treatments for the duration of the combination therapy experiment such that one can establish the capacity of each drug alone and then find synergism with the two together.  Additivity would be obvious since more than one drug is used at once and they should both provide effects, and so without establishing synergism, any argument over the dual therapy fails to obviate this rejection.  
In addition, the specification teaches that the antibody alone can achieve cancer remission (Pg. 37).  Therefore, the monotherapy is equivalent to the combination therapy and so no synergism is actually present.  The 90% stated by Applicant above is attributed just to anti-CD70 therapy (Pg. 36).   Page 38 also attributes the monotherapy with the antibody as just as effective as the combination.  Therefore, Applicant cannot show synergism and thus their argument over the combination therapy compared to azacitidine alone is not persuasive.  The closest prior art already uses the antibody therapy against AML.  See the work of Silence discussed.  A showing of synergism is required as the monotherapies are known, yet such cannot be shown here.  

With respect to the data of the declaration, as well as instant Figures 6-7, there is no statistical analysis in any of the data such that statistically different results are seen between patient groups treated with either monotherapy, control, and combotherapy recited in the claims.  Therefore, none of the data are persuasive.  This is particularly true in the data of the declaration which is completely illegible.  Even to the extent it can be seen, the error bars of every box plot appear to overlap with other groups and so not only is no statistical analysis shown but it does not appear there would be any hope of its significance.  Thus, the data discussed in the declaration clearly fails to obviate this rejection for all reasons supra.  It is also noted that all data with only responders is useless against this rejection.  This very concept ignores any control.  Therefore, such analysis 
Other remarks are made in the declaration and are addressed here.  At paragraph 5 it is stated that neither reference alone teaches the combination therapy.  This is not a rejection over anticipation and so this is of no moment.  Applicant cannot attack the references individually and obviate the rejection.  Thus, this argument is not persuasive as the examiner provided analysis previously as to why the combination therapy is obvious, both monotherapies being taught to treat the same disease in the art.  
The declaration then states at paragraph 6 that the combination therapy result is unpredictable. This is not the case.  No one of ordinary skill in this art would expect two known therapies for the same disease to be non-functional in an appropriately targeted patient population, even in elderly patients who make up the majority of diagnosed AML patients as previously taught.    Godfrin states, as previously discussed that intensive chemotherapy is not possible for elderly patients.  Therefore, this is not new information.  The question becomes then, would the practitioner decide not to treat an elderly patient’s cancer even though a non-chemotherapy based alternative were known.  They would not.  
Paragraph 9 of the declaration is merely reciting the results of the combination therapy.  However, it is not shocking that it works as discussed above and the results are expected and latent properties unless synergism is shown.  However, no monotherapies were tested or controls shown in this patient trial.  Thus, the data do not obviate the rejection.  It is also not surprising that chemotherapy-linked toxicity is absent in the antibody monotherapy as no chemotherapy is used in this group.
Exhibit 2 and 3 of the declaration, illegible as discussed above, seem to present nothing surprising or useful.  The best response for any group is irrelevant.  Not all treated patients have a best response.  Furthermore, it is merely a latent property of the obvious method or the known monotherapy of Silence.  All the data of these two exhibits are latent properties of the obvious method.  They are just the results of doing the method without any real comparisons to show something actually surprising like synergism. It is not surprising the antibody therapy and combotherapy function as discussed above. There 
Paragraph 14 states an allegation that the cited references provide no reason to arrive at the claimed methods.  No logic is given as to why this is the case.  Thus, this is not persuasive for the reasons here and above.  Taken all together, the declaration by Dr. Zabrocki is not persuasive.  Applicant’s arguments above are not persuasive and this rejection must stand.

Claims 59-66, 68-69, 71-76, and 78-80 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), Godfrin (US2015/0086521, published 03/26/2015, previously cited), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013, previously cited), Compton (US6500633, published 12/31/2002, previously cited), and Zeldis (US2010/0278779, published 11/04/2010, previously cited).
Applicant’s Arguments:  Claims 15, 24, 53, 64-66, 71-76, and 78-80 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Silence (supra), Godfrin (supra), Riether 2013 (supra), Compton (supra), and Zeldis (U.S. Patent Application Publication No. 2010/0278779 (now US Patent No. 8,404,716); Assignee: Celgene, Inc.). Final Office Action at page 34.

The Examiner cites Silence for the proposition that it teaches that anti-CD70 antibodies, including ARGX-110, can be used to treat CD70-expressing AML, and that the anti-CD70 antibody can be given with other therapeutic agents. However, the Examiner acknowledges that Silence does not teach selecting a subject that is 60 years old or older or not eligible for standard intensive chemotherapy. Final Office Action at page 39.
The Examiner cites Godfrin for the proposition that it teaches the median age at presentation for patients with AML is around 65 years. Final Office Action at page 39.
The Examiner cites Zeldis for the proposition that it teaches that AML is treatable with azacitidine. Final Office Action at page 42.
The Examiner cites Riether 2013 for the proposition that it teaches that CD27 signaling promotes proliferation of human AML cells. Final Office Action at page 40.
The Examiner cites Compton for the proposition that it teaches that one of skill in the art would establish a positive indicator threshold level for a particular sample (e.g., soluble CD27, sCD27). Final Office Action at page 41.
Applicants respectfully submit that Riether 2013 and Compton are not relevant to the rejection of claims 64-66, 71-76, and 78-80. Claims 64-66 depend from claim 59, which is not included in this rejection. Zeldis fails to cure the deficiencies of Silence and Godfrin, discussed above in response to the rejection of claims 59-63 as allegedly being unpatentable over Silence and Godfrin. Therefore, Applicants respectfully submit that the 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Riether and Compton teach features that may not be needed in the claims currently rejected but they do no harm being cited since fewer than all art cited in this rejection still renders the claims obvious for the reasons of record.  
Claim 59 is now included in the rejection as it clarifies the relationship between the two obviousness rejections.  Silence and Godrin alone render the claims in the 103 prior to this one obvious.  All reasons for that in the previous action and above are incorporated here and so addition of the additional references to teach other features of additional claims does not detract from the obviousness of the newly rejected claims here, previously rejected by Silence and Godfrin.  Indeed, this 103 equally makes the newly rejected claims above like claim 59 obvious for the reasons of record.  
All rebuttals to Applicant’s arguments over the 103 above over Silence and Godfrin are incorporated here.  Thus, the examiner has made a prima facie case of obviousness against claim 59 and all claims rejected here for these reasons as well.
.  

Double Patenting
Claims 59-66, 68-69, 71-76, and 78-80 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9765148 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 4, 5, 15, 24, 25, 36, 39, 53-57, 59-66, 71-76, and 78-80 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U.S. Patent No. 9,765,148 (“the ’148 patent”) in view of Silence (US 2014/0141016; Assignee: argenx BVBA), Godfrin (supra), Riether 2013 (supra), Compton (supra), and Zeldis (supra). Final Office Action at page 12.
Applicants respectfully disagree. As a preliminary matter, instant claims 1, 4, 5, 15, 24, 25, 36, 39, and 53-57 are canceled hereby, thus rendering this rejection moot as applied to those claims. Moreover, for reasons stated above, Applicants respectfully submit that Riether 2013 and Compton are irrelevant to rejection of the remaining claims.
Silence (US 2014/0141016) is the published application corresponding to the ’148 patent. The Assignee of the ’148 patent is the same as one of the Applicants in the instant application, namely, argenx BVBA”. This is evident from review of the chain of assignments in the Assignment tab in PAIR for the ’148 patent. Moreover, Applicants 
Applicants respectfully object to the Examiner’s reliance on Silence (US 2014/0141016) in making this rejection, as doing so appears to amount to an end-run around a long-established principle of nonstatutory double patenting, namely, considering only the claims of the subject patent. An accepted exception to this principle concerns looking to the specification of the patent only as may be necessary to understand elements of a claim. Such is not the case here. Rather, the Examiner appears to invoke the entire disclosure of the ’148 patent simply by citing the published application to which it corresponds for what it teaches.
The claims of the 148 patent are all directed to compositions of matter. In contrast, the instant claims are all directed to methods of treatment, and, furthermore, each of instant claims 59 and 71 as currently amended specifies selecting a subject having CD70-expressing AML, wherein said subject is not eligible for standard intensive chemotherapy or is 60 years old or older.
With respect to claims 59-66, neither Silence nor Godfrin, nor the combined teaching of Silence and Godfrin, teaches or suggests the claimed method for reducing the percentage of blasts in the bone marrow or peripheral blood of a subject suffering from acute myeloid leukemia, wherein the subject is 60 years old or older or not eligible for standard intensive chemotherapy. Moreover, Zeldis, cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine, fails to cure the deficiencies of Silence and Godfrin. Therefore, the Examiner has not made a prima facie 
Furthermore, even if the Examiner had made a prima facie case for obviousness, which Applicants do not concede, the claims nonetheless are non-obvious in view of unexpected results disclosed in the specification and further supported by the declaration under 37 CFR 1.132 by Piotr Zabrocki, Ph.D., filed herewith and discussed above. Finally, Zeldis is cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine. However, Zeldis fails to cure the deficiencies of Silence and Godfrin, for reasons discussed above.
Therefore, Applicants respectfully submit that instant claims 59-66, 71-76, and 78-80 are not obvious over claims 1-12 of the ’148 patent, and request that the Examiner withdraw the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
Reither and Compton do not harm the logic of the rejection and so are no reason to withdraw the rejection.  The rejection stands for the reasons of record.  Said another way, even if the rejection meets more limitations than are claimed, it still meets the claimed limitations.  
Applicant is of the opinion that Silence cannot be used in the rejection as it has the same information as the patent at issue here.  One cannot use the patent disclosure as art in a double patenting rejection but one can use prior art, which Silence is, against a patent.  Therefore, the instant rejection is proper since Silent is not the patent at issue and is valid and available prior art here.

Applicant then presents the same arguments here as over the 103 rejections supra which are not found persuasive for all reasons supra in the rebuttals to the arguments over the 103 rejection, all said rebuttals being incorporated here.  For instance, no unexpected results are shown here.
Therefore, this rejection stands.

Claims 59-66, 68-69, 71-76, and 78-80 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8834882 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 4, 5, 15, 24, 25, 36, 39, 53-57, 59-66, 68, 69, 71-76, and 78-80 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 8,834,882 (“the 882 patent’) in view of Silence (US 2014/0141016), Godfrin (supra), Riether 2013 (supra), Compton (supra), and Zeldis (supra). Final Office Action at page 16.
Applicants respectfully disagree. As a preliminary matter, instant claims 1, 4, 5, 15, 24, 25, 36, 39, and 53-57 are canceled hereby, thus rendering this rejection moot as 
Here again, Applicants respectfully object to the Examiner’s reliance on Silence (US 2014/0141016) in making this rejection, and respectfully submit that the Examiner has improperly invoked the entire disclosure of the ’882 patent simply by citing the published application to which it corresponds for what it teaches. However, the claims of the ’882 patent are all directed to compositions of matter. In contrast, the instant claims are all directed to methods of treatment, and, furthermore, each of instant claims 59 and 71 as currently amended specifies selecting a subject having CD70-expressing AML, wherein said subject is not eligible for standard intensive chemotherapy or is 60 years old or older.
With respect to claims 59-66, neither Silence nor Godfrin, nor the combined teaching of Silence and Godfrin, teaches or suggests the claimed method for reducing the percentage of blasts in the bone marrow or peripheral blood of a subject suffering from acute myeloid leukemia, wherein the subject is 60 years old or older or not eligible for standard intensive chemotherapy. Moreover, Zeldis, cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine, fails to cure the deficiencies of Silence and Godfrin. Therefore, the Examiner has not made a prima facie case for obviousness of claims 59-66.
Furthermore, even if the Examiner had made a prima facie case for obviousness, which Applicants do not concede, the claims nonetheless are non-obvious in view of unexpected results disclosed in the specification and further supported by the declaration under 37 CFR 1.132 by Piotr Zabrocki, Ph.D., as discussed above.

Therefore, Applicants respectfully submit that instant claims 59-66, 68, 69, 71-76, and 78-80 are not obvious over claims 1-12 of the ’882 patent, and request that the Examiner withdraw the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Reither and Compton do not harm the logic of the rejection and so are no reason to withdraw the rejection.  The rejection stands for the reasons of record.  Said another way, even if the rejection meets more limitations than are claimed, it still meets the claimed limitations.  
Applicant is of the opinion that Silence cannot be used in the rejection as it has the same information as the patent at issue here.  One cannot use the patent disclosure as art in a double patenting rejection but one can use prior art, which Silence is, against a patent.  Therefore, the instant rejection is proper since Silent is not the patent at issue and is valid and available prior art here.
Though the patented claims are drawn to products, such claims can render obvious claims of a different statutory category, especially when combined with other references as here.  All amendments are rendered obvious in this and the previous action and so said amendments do not obviate this rejection.  
Applicant then presents the same arguments here as over the 103 rejections supra which are not found persuasive for all reasons supra in the rebuttals to the arguments 
Therefore, this rejection stands.

Claims 59-66, 68-69, 71-76, and 78-80 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 18 of copending Application No. 16/249480 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 4, 5, 15, 24, 25, 36, 39, 53-57, 59-66, 68, 69, 71-76, and 78-80 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-5, 7, and 18 of copending Application No. 16/249,480 (“the ’480 application”; Assignee: argenx BVBA) in view of Silence (US 2014/0141016; Assignee: argenx BVBA), Godfrin (supra), Riether 2013 (supra), Compton (supra), and Zeldis (supra). Final Office Action at page 19.
Applicants respectfully disagree. As a preliminary matter, instant claims 1, 4, 5, 15, 24, 25, 36, 39, and 53-57 are canceled hereby, thus rendering this rejection moot as applied to those claims. Moreover, for reasons stated above, Applicants respectfully submit that Riether 2013 and Compton are irrelevant to rejection of the remaining claims.
Without reaching the merits of the Examiner’s position, Applicants wish to point out that the instant application is the earlier-filed of these two applications. Moreover, claims 2, 3, 7, and 18 of the ’480 application have been canceled. Applicants respectfully request 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Reither and Compton do not harm the logic of the rejection and so are no reason to withdraw the rejection.  The rejection stands for the reasons of record.  Said another way, even if the rejection meets more limitations than are claimed, it still meets the claimed limitations.  
This rejection is not the only one standing and so cannot be withdrawn even though the copending case is later-filed.  
This rejection stands for the reasons of record since Applicant requests it be held in abeyance.
This is a provisional nonstatutory double patenting rejection.

Claims 59-66, 68-69, 71-76, and 78-80 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-13, 15, 27 and 30 of copending Application No. 16/719220 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 4, 5, 15, 24, 25, 36, 39, 53-57, 59-66, 68, 69, 71-76, and 78-80 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-5, 9, 12, 13, 15, 27, and 30 of copending Application No.  in view of Silence (US 2014/0141016), Godfrin (supra), Riether 2013 (supra), Compton (supra), and Zeldis (supra). Final Office Action at page 20.
Applicants respectfully disagree. As a preliminary matter, instant claims 1, 4, 5, 15, 24, 25, 36, 39, and 53-57 are canceled hereby, thus rendering this rejection moot as applied to those claims. Moreover, for reasons stated above, Applicants respectfully submit that Riether 2013 and Compton are irrelevant to rejection of the remaining claims.
Without reaching the merits of the Examiner’s position, Applicants wish to point out that the instant application is the earlier-filed of these two applications. Applicants respectfully request that the Examiner hold the provisional rejection over the ’220 application in abeyance until claims in this or the ’220 application are deemed to be otherwise in condition for allowance.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Reither and Compton do not harm the logic of the rejection and so are no reason to withdraw the rejection.  The rejection stands for the reasons of record.  Said another way, even if the rejection meets more limitations than are claimed, it still meets the claimed limitations.  
This rejection is not the only one standing and so cannot be withdrawn even though the copending case is later-filed.  
This rejection stands for the reasons of record since Applicant requests it be held in abeyance.
This is a provisional nonstatutory double patenting rejection.

Claims 59-66, 68-69, 71-76, and 78-80 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 33 of US 11072665 (Application No. 14/626038) in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 4, 5, 15, 24, 25, 36, 39, 53-57, 59-66, 68, 69, 71-76, and 78-80 are provisionally rejected on the ground of nonstatutory double patenting over claims 65, 66, and 78- 115 of copending Application No. 14/626,038 (“the ’038 application”; Assignee: argenx BVBA) in view of Silence (US 2014/0141016), Godfrin (supra), Riether 2013 (supra), Compton (supra), and Zeldis (supra). Final Office Action at page 22.
Applicants respectfully disagree. As a preliminary matter, instant claims 1, 4, 5, 15, 24, 25, 36, 39, and 53-57 are canceled hereby, thus rendering this rejection moot as applied to those claims. Moreover, for reasons stated above, Applicants respectfully submit that Riether 2013 and Compton are irrelevant to rejection of the remaining claims.
Applicants respectfully traverse the rejection with respect to the claims as currently pending in the 038 application (see Amendment filed March 1, 2021). Claims 65, 66, and 78 of the °038 application have been canceled. The pending claims of the ’038 application are all directed to methods of treating a CD70 expressing cancer. In contrast, each of instant claims 59 and 71 as currently amended specifies selecting a subject having CD70-
With respect to claims 59-66, neither Silence nor Godfrin, nor the combined teaching of Silence and Godfrin, teaches or suggests the claimed method for reducing the percentage of blasts in the bone marrow or peripheral blood of a subject suffering from acute myeloid leukemia, wherein the subject is 60 years old or older or not eligible for standard intensive chemotherapy. Moreover, Zeldis, cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine, fails to cure the deficiencies of Silence and Godfrin. Therefore, the Examiner has not made a prima facie case for obviousness of claims 59-66.
Furthermore, even if the Examiner had made a prima facie case for obviousness, which Applicants do not concede, the claims nonetheless are non-obvious in view of unexpected results disclosed in the specification and further supported by the declaration under 37 CFR 1.132 by Piotr Zabrocki, Ph.D., as discussed above.
Finally, Zeldis is cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine. However, Zeldis fails to cure the deficiencies of Silence and Godfrin, for reasons discussed above.
Therefore, Applicants respectfully submit that the instant claims are not obvious over claims 65, 66, and 78-115 of the ’038 application, and request that the Examiner withdraw the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.

As previously stated, every combination of the arts listed above and the reasons they render the claims above obvious in the previous office action is incorporated here.  The addition of the patented claims only further supports the findings of obviousness.
 The patented claims are drawn to methods of treating acute myeloid leukemia with an anti-CD70 antibody (claim 9), including one that is ARGX-110 based on the sequences in the patented claim 33. SEQ ID NO. 223 is instant SEQ ID NO. 4 and SEQ ID NO. 241 is instant SEQ ID NO. 8.  Thus, the combination of the patented claims with the art combinations above clearly render all instant claims obvious for the reasons of record.  The copending claims combined with the art above, clearly render obvious treatment of AML with an anti-CD70 antibody including ARGX-110, including the patent group of instant claim 59.  
Reither and Compton do not harm the logic of the rejection and so are no reason to withdraw the rejection.  The rejection stands for the reasons of record.  Said another way, even if the rejection meets more limitations than are claimed, it still meets the claimed limitations.  
Applicant then presents the same arguments here as over the 103 rejections supra which are not found persuasive for all reasons supra in the rebuttals to the arguments over the 103 rejection, all said rebuttals being incorporated here.  For instance, no unexpected results are shown here.
It is also noted that the patent and instant application do not have the same assignee and so a terminal disclaimer may not work to obviate this rejection.

New Objections
Claim Objections
Claim 59 is objected to because of the following informalities:  The phrase “acute myeloid leukemia” should be added before blasts in line 1 of this claim for clarity.  Appropriate correction is required.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michael Allen/Primary Examiner, Art Unit 1642